 Case 3:18-cr-04683-GPC Document 213 Filed 09/30/20 PageID.2193 Page 1 of 1




1    ROBERT S. BREWER, JR.
     United States Attorney
2    RANDY S. GROSSMAN
     Assistant United States Attorney
3    California Bar No. 177890
     United States Attorney’s Office
4    880 Front Street, Room 6293
     San Diego, California 92101-8893
5    Telephone: (619) 546-6761
     Randy.Grossman@usdoj.gov
6
     Attorneys for Plaintiff
7    United States of America
8                            UNITED STATES DISTRICT COURT
9                          SOUTHERN DISTRICT OF CALIFORNIA
10    UNITED STATES OF AMERICA                          Case No. 18-CR-04683-GPC
11                        Plaintiff,                    NOTICE OF WITHDRAWAL
                                                        OF ATTORNEY
12          v.
13    JACOB BYCHAK et. al,
14                        Defendant.
15
16   TO THE CLERK OF COURT AND ALL PARTIES OF RECORD:
17          I, the undersigned attorney, enter my withdrawal as co-counsel in the above-
18   captioned case. Effective this date, I am no longer associated with this case and should
19   not receive any further Notices of Electronic Filings relating to activity in this case (if
20   the generic AU.S. Attorney CR@ is still listed as active in this case in CM/ECF, please
21   terminate this association):
22   Name                              Cal. Bar No.                 Telephone No.
23   RANDY S. GROSSMAN                 177890                        619-546-6761
24
25          DATED: September 30, 2020.
                                                      ROBERT S. BREWER, JR.
26                                                    United States Attorney
27                                                    s/ Randy S. Grossman
                                                      RANDY S. GROSSMAN
28                                                    Assistant U.S. Attorney
